             Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 1 of 20



 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 JORGE ALBERTO REANOS AVILA (A.K.A.
 JUAN),

                                    Plaintiff,
                                                                   COMPLAINT
                  -against-

 NEW HUDSON FAMILY RESTAURANT                                        ECF Case
 INC. (D/B/A HUDSON BUFFET), DAVID
 KONG, SUZHEN NI (A.K.A. SUSAN), JOHN
 DOE (A.K.A. MR. WONG), ANN HSIUNG,
 and LINDA KLEINHENZ,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiff Jorge Alberto Reanos Avila (a.k.a. Juan) (“Plaintiff Reanos” or “Mr. Reanos”),

individually, by and through his attorneys, Michael Faillace & Associates, P.C., upon his

knowledge and belief, and as against New Hudson Family Restaurant Inc. (d/b/a Hudson Buffet),

(“Defendant Corporation”), David Kong, Suzhen Ni (a.k.a. Susan), John Doe (a.k.a. Mr. Wong),

Ann Hsiung, and Linda Kleinhenz, (“Individual Defendants”), (collectively, “Defendants”),

alleges as follows:

                                          NATURE OF ACTION

        1.     Plaintiff Reanos is a former employee of Defendants New Hudson Family Restaurant

Inc. (d/b/a Hudson Buffet), David Kong, Suzhen Ni (a.k.a. Susan), John Doe (a.k.a. Mr. Wong),

Ann Hsiung, and Linda Kleinhenz.
            Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 2 of 20



       2.     Defendants own, operate, or control a Chinese buffet-style restaurant, located at 10

Westage Business Center Dr. (a.k.a. 18 Westage Dr., Suite 10), Fishkill, New York 12524 under

the name “Hudson Buffet”.

       3.     Upon information and belief, individual Defendants David Kong, Suzhen Ni (a.k.a.

Susan), John Doe (a.k.a. Mr. Wong), Ann Hsiung, and Linda Kleinhenz, serve or served as owners,

managers, principals, or agents of Defendant Corporation and, through this corporate entity,

operate or operated the restaurant as a joint or unified enterprise.

       4.     Plaintiff Reanos was employed as a cook at the restaurant located at 10 Westage

Business Center Dr. (a.k.a. 18 Westage Dr., Suite 10), Fishkill, New York 12524.

       5.     At all times relevant to this Complaint, Plaintiff Reanos worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

       6.     Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Reanos appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.     Further, Defendants failed to pay Plaintiff Reanos the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

       8.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Reanos to work in excess of forty (40) hours per week without providing the

minimum wage and overtime compensation required by federal and state law and regulations.

       9.     Plaintiff Reanos now brings this action on behalf of himself, for unpaid minimum

and overtime wages pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq.

(“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650 et seq. (the “NYLL”),



                                                 -2-
          Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 3 of 20



and the “spread of hours” and overtime wage orders of the New York Commissioner of Labor

codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the “Spread of Hours Wage

Order”), including applicable liquidated damages, interest, attorneys’ fees and costs.

                                JURISDICTION AND VENUE

       10.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Reanos’s state law claims under 28

U.S.C. § 1367(a).

       11.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Chinese buffet-style restaurant located in this district. Further, Plaintiff Reanos was

employed by Defendants in this district.

                                            PARTIES

                                             Plaintiff

       12.   Plaintiff Jorge Alberto Reanos Avila (a.k.a. Juan) (“Plaintiff Reanos” or “Mr.

Reanos”) is an adult individual residing in Nassau County, New York.

       13.   Plaintiff Reanos was employed by Defendants at Hudson Buffet from approximately

May 31, 2011 until on or about November 16, 2018.

                                            Defendants

       14.   At all relevant times, Defendants owned, operated, or controlled a Chinese buffet-

style restaurant, located at 10 Westage Business Center Dr. (a.k.a. 18 Westage Dr., Suite 10),

Fishkill, New York 12524 under the name “Hudson Buffet”.




                                                -3-
          Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 4 of 20



       15.   Upon information and belief, New Hudson Family Restaurant Inc. (d/b/a Hudson

Buffet) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 10 Westage Business

Center Dr. (a.k.a. 18 Westage Dr., Suite 10), Fishkill, New York 12524.

       16.   Defendant David Kong is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant David Kong is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant David Kong

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the

wages and compensation of the employees of Defendants, including Plaintiff Reanos, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       17.   Defendant Suzhen Ni (a.k.a. Susan) is an individual engaging (or who was engaged)

in business in this judicial district during the relevant time period. Defendant Suzhen Ni (a.k.a.

Susan) is sued individually in her capacity as a manager of Defendant Corporation. Defendant

Suzhen Ni (a.k.a. Susan) possesses operational control over Defendant Corporation and controls

significant functions of Defendant Corporation. She determines the wages and compensation of

the employees of Defendants, including Plaintiff Reanos, establishes the schedules of the

employees, maintains employee records, and has the authority to hire and fire employees.

       18.   Defendant John Doe (a.k.a. Mr. Wong) is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant John Doe

(a.k.a. Mr. Wong) is sued individually in his capacity as a manager of Defendant Corporation.

Defendant John Doe (a.k.a. Mr. Wong) possesses operational control over Defendant Corporation



                                                -4-
          Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 5 of 20



and controls significant functions of Defendant Corporation. He determines the wages and

compensation of the employees of Defendants, including Plaintiff Reanos, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       19.   Defendant Ann Hsiung is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Ann Hsiung is sued individually

in her capacity as owner, officer and/or agent of Defendant Corporation. Defendant Ann Hsiung

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. She determines the

wages and compensation of the employees of Defendants, including Plaintiff Reanos, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       20.   Defendant Linda Kleinhenz is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Linda Kleinhenz is sued

individually in her capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Linda Kleinhenz possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. She

determines the wages and compensation of the employees of Defendants, including Plaintiff

Reanos, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.




                                                -5-
          Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 6 of 20



                                  FACTUAL ALLEGATIONS

                              Defendants Constitute Joint Employers

       21.    Defendants operate a Chinese buffet-style restaurant located in the Fishkill village in

the Dutchess County, New York.

       22.    Individual Defendants, David Kong, Suzhen Ni (a.k.a. Susan), John Doe (a.k.a. Mr.

Wong), Ann Hsiung, and Linda Kleinhenz, possess operational control over Defendant

Corporation, possess ownership interests in Defendant Corporation, or control significant

functions of Defendant Corporation.

       23.    Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       24.    Each Defendant possessed substantial control over Plaintiff Reanos’s working

conditions, and over the policies and practices with respect to the employment and compensation

of Plaintiff Reanos.

       25.    Defendants jointly employed Plaintiff Reanos and are Plaintiff Reanos’s employers

within the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       26.    In the alternative, Defendants constitute a single employer of Plaintiff Reanos.

       27.    Upon information and belief, Individual Defendants David Kong, Ann Hsiung, and

Linda Kleinhenz operate Defendant Corporation as either an alter ego of themselves and/or failed

to operate Defendant Corporation as an entity legally separate and apart from themselves, by

among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                Corporation as a Corporation,




                                                -6-
           Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 7 of 20



             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                by, amongst other things, failing to hold annual meetings or maintaining

                appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for their own benefit as the sole or majority

                shareholders,

             e) operating Defendant Corporation for their own benefit and maintaining control over

                this corporation as a closed Corporation,

             f) intermingling assets and debts of their own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       28.    At all relevant times, Defendants were Plaintiff Reanos’s employers within the

meaning of the FLSA and New York Labor Law.

       29.    Defendants had the power to hire and fire Plaintiff Reanos, controlled the terms and

conditions of employment, and determined the rate and method of any compensation in exchange

for Plaintiff Reanos’s services.

       30.    In each year from 2012 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that

are separately stated).

       31.    In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.



                                                 -7-
          Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 8 of 20



                       Plaintiff Jorge Alberto Reanos Avila (a.k.a. Juan)

       32.   Plaintiff Reanos was employed by Defendants from approximately May 31, 2011

until on or about November 16, 2018.

       33.   Defendants employed Plaintiff Reanos as a cook.

       34.   Plaintiff Reanos regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       35.   Plaintiff Reanos’s work duties required neither discretion nor independent judgment.

       36.   Throughout his employment with Defendants, Plaintiff Reanos regularly worked in

excess of 40 hours per week.

       37.   From approximately November 2012 until on or about November 16, 2018, Plaintiff

Reanos worked from approximately 10:30 a.m. until on or about 9:50 p.m. to 10:30 p.m., 4 days a

week, and from approximately 10:30 a.m. until on or about 11:30 p.m., 2 days a week (typically

71.2 to 74 hours per week).

       38.   Throughout his employment, Defendants paid Plaintiff Reanos his wages in cash in

a bi-weekly fashion.

       39.   From approximately November 2012 until on or about September 2013, Defendants

paid Plaintiff Reanos a fixed salary of $500 per week.

       40.   From approximately October 2013 until on or about April 2014, Defendants paid

Plaintiff Reanos a fixed salary of $550 per week.

       41.   From approximately May 2014 until on or about November 2014, Defendants paid

Plaintiff Reanos a fixed salary of $575 per week.

       42.   From approximately November 2014 until on or about May 2015, Defendants paid

Plaintiff Reanos a fixed salary of $600 per week.



                                               -8-
          Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 9 of 20



        43.   From approximately May 2015 until on or about December 2017, Defendants paid

Plaintiff Reanos a fixed salary of $625 per week.

        44.   From approximately January 2018 until on or about November 16, 2018, Defendants

paid Plaintiff Reanos a fixed salary of $637.50 per week.

        45.   Defendants did not pay Plaintiff Reanos any wages for his work performed on his

last day of employment.

        46.   Plaintiff Reanos’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

        47.   For example, Defendants required Plaintiff Reanos to work an additional 15 to 20

minutes past his scheduled departure time three days a week, and did not pay him for the additional

time he worked.

        48.   Defendants never granted Plaintiff Reanos any breaks or meal periods of any kind.

        49.   Plaintiff Reanos was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

        50.   Starting in January 2018, Defendants required Plaintiff Reanos to sign a document,

the contents of which he was not allowed to review in detail.

        51.   In addition, starting in January 2018 and in order to get paid, Plaintiff Reanos was

required to sign a document in which Defendants misrepresented the hours that he worked per

week.

        52.   No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Reanos regarding overtime and wages under the FLSA and NYLL.




                                                -9-
              Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 10 of 20



         53.    Defendants did not provide Plaintiff Reanos an accurate statement of wages, as

required by NYLL 195(3).

        54.     Defendants did not give any notice to Plaintiff Reanos, in English and in Spanish

(Plaintiff Reanos’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

        55.     Defendants required Plaintiff Reanos to purchase “tools of the trade” with his own

funds—including two pairs of shoes per year.

                              Defendants’ General Employment Practices

        56.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Reanos to work in excess of 40 hours a week without paying him appropriate

minimum wage, spread of hours pay, and overtime compensation as required by federal and state

laws.

        57.     Plaintiff Reanos was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the

wages he was owed for the hours he worked.

        58.     Defendants’ pay practices resulted in Plaintiff Reanos not receiving payment for all

his hours worked, and resulted in Plaintiff Reanos’s effective rate of pay falling below the required

minimum wage rate.

        59.     Defendants habitually required Plaintiff Reanos to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

        60.     Defendants   willfully disregarded        and   purposefully evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.



                                                 - 10 -
            Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 11 of 20



      61.     Starting in January 2018, Defendants required Plaintiff Reanos to sign a document

the contents of which he was not allowed to review in detail.

      62.     Also starting in January 2018, Defendants required Plaintiff Reanos to sign a

document that reflected inaccurate or false hours worked.

      63.     Defendants paid Plaintiff Reanos his wages in cash.

      64.     Defendants failed to post at the workplace, or otherwise provide to Plaintiff Reanos,

the required postings or notices to Plaintiff Reanos regarding the applicable wage and hour

requirements of the FLSA and NYLL.

      65.     Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Reanos worked, and to avoid paying Plaintiff Reanos

properly for his full hours worked.

      66.     Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying Plaintiff Reanos compensation by knowingly violating the

FLSA and NYLL.

      67.     Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Reanos.

      68.     Defendants failed to provide Plaintiff Reanos with accurate wage statements at the

time of his payment of wages, containing: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL §195(3).



                                               - 11 -
            Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 12 of 20



      69.       Defendants failed to provide Plaintiff Reanos, at the time of hiring and on or before

February 1 of each subsequent year, a statement in English and Spanish (Plaintiff Reanos’s

primary language), containing: the rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law

§195(1).

                                    FIRST CAUSE OF ACTION

           VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      70.       Plaintiff Reanos repeats and realleges all paragraphs above as though fully set forth

herein.

      71.       At all times relevant to this action, Defendants were Plaintiff Reanos’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d).

      72.       Defendants had the power to hire and fire Plaintiff Reanos, controlled the terms and

conditions of his employment, and determined the rate and method of any compensation in

exchange for his employment.

      73.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      74.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          75.   Defendants failed to pay Plaintiff Reanos at the applicable minimum hourly rate, in



                                                 - 12 -
            Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 13 of 20



violation of 29 U.S.C. § 206(a).

      76.     Defendants’ failure to pay Plaintiff Reanos at the applicable minimum hourly rate

was willful within the meaning of 29 U.S.C. § 255(a).

      77.     Plaintiff Reanos was damaged in an amount to be determined at trial.

                                 SECOND CAUSE OF ACTION

              VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      78.     Plaintiff Reanos repeats and realleges all paragraphs above as though fully set forth

herein.

      79.     Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Reanos

overtime compensation at a rate of one and one-half times the regular rate of pay for each hour

worked in excess of forty hours in a work week.

      80.     Defendants’ failure to pay Plaintiff Reanos overtime compensation was willful within

the meaning of 29 U.S.C. § 255(a).

      81.     Plaintiff Reanos was damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

                VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      82.      Plaintiff Reanos repeats and realleges all paragraphs above as though fully set forth

herein.

      83.     At all times relevant to this action, Defendants were Plaintiff Reanos’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651.

      84.      Defendants had the power to hire and fire Plaintiff Reanos, controlled the terms and

conditions of his employment, and determined the rates and methods of any compensation in

exchange for his employment.



                                                - 13 -
            Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 14 of 20



      85.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Reanos less than the minimum wage.

      86.     Defendants’ failure to pay Plaintiff Reanos the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      87.     Plaintiff Reanos was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                      VIOLATION OF THE OVERTIME PROVISIONS

                         OF THE NEW YORK STATE LABOR LAW

      88.      Plaintiff Reanos repeats and realleges all paragraphs above as though fully set forth

herein.

      89.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Reanos overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      90.     Defendants’ failure to pay Plaintiff Reanos overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      91.     Plaintiff Reanos was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                    OF THE NEW YORK COMMISSIONER OF LABOR

      92.      Plaintiff Reanos repeats and realleges all paragraphs above as though fully set forth

herein.




                                                - 14 -
            Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 15 of 20



      93.     Defendants failed to pay Plaintiff Reanos one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Reanos’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      94.     Defendants’ failure to pay Plaintiff Reanos an additional hour’s pay for each day

PlaintiffReanos’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      95.     Plaintiff Reanos was damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION

                 VIOLATION OF THE NOTICE AND RECORDKEEPING

                   REQUIREMENTS OF THE NEW YORK LABOR LAW

      96.      Plaintiff Reanos repeats and realleges all paragraphs above as though fully set forth

herein.

      97.     Defendants failed to provide Plaintiff Reanos with a written notice, in English and in

Spanish (Plaintiff Reanos’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the

regular pay day designated by the employer; the name of the employer; any “doing business as"

names used by the employer; the physical address of the employer's main office or principal place

of business, and a mailing address if different; and the telephone number of the employer, as

required by NYLL §195(1).

      98.     Defendants are liable to Plaintiff Reanos in the amount of $5,000, together with costs

and attorneys’ fees.

                                SEVENTH CAUSE OF ACTION



                                                - 15 -
            Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 16 of 20



                 VIOLATION OF THE WAGE STATEMENT PROVISIONS

                              OF THE NEW YORK LABOR LAW

      99.      Plaintiff Reanos repeats and realleges all paragraphs above as though fully set forth

herein.

      100.    With each payment of wages, Defendants failed to provide Plaintiff Reanos with an

accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or

rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

195(3).

      101.    Defendants are liable to Plaintiff Reanos in the amount of $5,000, together with costs

and attorneys’ fees.

                                 EIGHTH CAUSE OF ACTION

                            RECOVERY OF EQUIPMENT COSTS

      102.     Plaintiff Reanos repeats and realleges all paragraphs above as though fully set forth

herein.

      103.    Defendants required Plaintiff Reanos to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform

his job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29

C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      104.    Plaintiff Reanos was damaged in an amount to be determined at trial.



                                                - 16 -
          Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 17 of 20



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Reanos respectfully requests that this Court enter judgment

against Defendants by:

       (a)     Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Reanos ;

       (b)     Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Reanos ;

       (c)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Reanos’s compensation,

hours, wages, and any deductions or credits taken against wages;

       (d)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Reanos;

       (e)     Awarding Plaintiff Reanos damages for the amount of unpaid minimum wage,

overtime compensation, and damages for any improper deductions or credits taken against wages

under the FLSA as applicable;

       (f)     Awarding Plaintiff Reanos liquidated damages in an amount equal to 100% of his

damages for the amount of unpaid minimum wage and overtime compensation, and damages for

any improper deductions or credits taken against wages under the FLSA as applicable pursuant to

29 U.S.C. § 216(b);

       (g)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Reanos;

       (h)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Reanos;



                                              - 17 -
             Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 18 of 20



       (i)       Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Reanos;

       (j)       Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Reanos’s compensation, hours, wages and any deductions or

credits taken against wages;

       (k)       Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Reanos;

       (l)       Awarding Plaintiff Reanos damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (m)       Awarding Plaintiff Reanos damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (n)       Awarding Plaintiff Reanos liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (o)       Awarding Plaintiff Reanos pre-judgment and post-judgment interest as applicable;

       (p)         Awarding Plaintiff Reanos the expenses incurred in this action, including costs and

attorneys’ fees;

       (q)       Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and



                                                  - 18 -
          Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 19 of 20



       (r)     All such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

 Plaintiff Reanos demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       November 28, 2018

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                              By:               /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 19 -
Case 7:18-cv-11102-VB Document 1 Filed 11/28/18 Page 20 of 20
